Citation Nr: 0427780	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  99-12 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 27, 1998, for 
the award of a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran a total disability rating based on 
individual unemployability, effective July 27, 1998.  He 
responded by filing a December 1998 Notice of Disagreement 
regarding the assigned effective date, and was sent a March 
1999 Statement of the Case.  He then filed a May 1999 VA Form 
9, perfecting his appeal of this issue.  In August 2000, the 
veteran testified before a decision review officer at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks an effective date prior to July 27, 1998, 
for the award of a total disability rating based on 
individual unemployability.  In 1998, the veteran filed a 
claim for Social Security Disability benefits.  Review of the 
claims file indicates that some, but not all, records related 
to the veteran's Social Security Disability claim have been 
obtained.  Where VA has notice that the veteran is receiving, 
or applied to receive, Social Security Administration 
benefits, the records relied upon in making that 
determination are pertinent to a pending claim, and must be 
obtained by VA.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Therefore, in light of the above, this issue is remanded to 
the RO for the following additional development:  

1.	The RO must contact the Social 
Security Administration and request a 
copy of any decision of record awarding 
or denying Social Security benefits, as 
well as all medical records associated 
with the veteran's claim for Social 
Security Disability benefits.  If no such 
records are available, this fact should 
be noted for the record.  

2.	The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

3.	Thereafter, the RO should again 
consider the veteran's claim for an 
earlier effective date for the grant of a 
total disability rating based on 
individual unemployability in light of 
the additional evidence added to the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




